DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 11-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "violent mechanical shearing" in claim 4 is a relative term which renders the claim indefinite.  The term " violent " is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  As such, the examiner interprets the mixing to not include mechanical shearing if the cellular structures are not ruptured (see instant specification at [521-525]);
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instances,
claim 11 recites the broad recitation “a total biosolids content of either 20% or more”, and the claim also recites “or 23-25%” which is the narrower statement of the range/limitation;
claim 12 recites “the reaction temperature is less than 100 degrees centigrade”, and the claim also recites “and in the range of one of 65 degrees centigrade or more”, “75 degrees centigrade or more” or “95 degrees centigrade or more”;
claim 13 recites “the incubation period is 8 or more hours”, and the claim also recites “16 or more hours”, “or 24 or more hours”.
The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. As such, in each instance the examiner will interpret the claim to be:
		claim 11, wherein “a total biosolids content of either 20% or more”,
		claim 12, wherein “the reaction temperature is less than 100 degrees centigrade”,			claim 13, wherein “the incubation period 8 or more hours.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5-7, 11-12, 16-17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Buckholtz et al (US 2007/0084804 A1) as evidenced by Environmental Regulations and Technology (“Control of Pathogens and Vector Attraction in Sewage Sludge”,  2003, accessed from epa.gov) (referenced hereinafter as “EPA”) regarding claim 1 and Helmenstine (“What is Caustic Soda and Where Can You Get It?”, 2021, accessed from thoughtco.com)  regarding claim 3. 

    PNG
    media_image1.png
    583
    780
    media_image1.png
    Greyscale









Annotated Figure from Buckholtz et al emphasizing elements 46 (dewatered sludge analogous to a biosolid), 100 (reactor vessel), and 108 (alkali addition).

Regarding claim 1, Buckholtz et al teaches a procedure for producing a liquid fertilizing product 
(see Buckholtz et al teaching the process of making a reaction mixture [0010] for use as a fertilizer [0013]; thus reading on a liquid fertilizing product)
from a biosolids cake that has been de-watered to a total biosolids continent of 18% by weight or more
(see Buckholtz et al teaching the reaction mixture is formed from treating dewatered sewage sludge containing 12-30% solids [0027, lines 10-12] and exemplifying 22% [Table 1, entry 11]; Buckholtz et al also refer to the solids in the sewage sludge as biosolids [0039, last sentence] thus reading on de-watering feedstock to produce an organic material of 18% or more biosolids), the procedure comprising:
(a) positioning a process amount of the solid biosolids cake in a reactor vessel
(see Buckholtz  et al passing the sewage sludge to a closed treatment vessel (element 100) [0027, line 7] thus reading on processing the biosolids content in a reactor vessel); 
(b) thermally treating the biosolids cake process amount in the reactor vessel by heating the biosolids cake process amount to an elevated temperature
(see Buckholtz  et al teaching the temperature in the vessel (100) is about 50-120 °F during the treatment [0030]; which reads on thermal treatment), and
(c) adding a quantity of an alkali and mixing it into the process amount of the biosolids cake to form a reactor mixture in the reactor vessel
(see Buckholtz  et al teaching adding an alkali (element 108) to the reactor mixture in the vessel (100)  [0100, lines 11-12]; thus the similar effect of forming a reactor mixture is expected as claimed);
(d) incubating the reactor mixture in the reactor vessel for an incubation period
(Buckholtz et al teaches maintaining the reaction mixture in the closed vessel for about 4-14 hours [pg. 7, col. 2, claim 2]); 
(e) cooling the reactor mixture for a cooling period
(see Buckholtz  et al teaching venting the closed vessel to the atmosphere for a sufficient time [pg. 7, col. 2, claim 3]; thus cooling the reactor mixture would result, which reads on cooling for a period), 
the alkali containing a hydroxide, or other pH-raising and hydrolysis-procuring component 
(Buckholtz et al teaches adding a chemical agent that is caustic soda, or equivalently NaOH, to raise the pH [0033]) whereby: 
i. the quantity of alkali in relation to the biosolids cake process amount is sufficient that: 
A. a residual amount of the alkali remains in the cooled reactor mixture
(Buckholtz et al discloses adding the alkali to meet vector attraction reduction requirements of raising and sustaining the pH for up to at least 22 hours [0033, lines 1-5]; 
this process, as disclosed by EPA, requires the pH is sustained for 22 hours without adding further alkali [pg. 84, col. 1, last para]; EPA also discloses it is common for soluble alkali (e.g. caustic soda, NaOH) to experience a rapid drop in pH [pg. 62, col. 1, para 1] due to its solubility;  
thus it would be obvious for one of ordinary skill in the art to add excess water soluble alkali (e.g. caustic soda, NaOH) at the start of the process to ensure the pH is sustained and does not drop below the required level for 22 hours; therefore, it would be reasonable to expect residual alkali to remain which would thus be present during the subsequent venting [0012], or cooling), and 
B. the pH of the reactor mixture remains at a saturation level during and after the incubation period
(Buckholtz et al discloses raising and sustaining the pH of the reactor mixture to within 12 (as defined in instant specification as the saturation level [pg. 19, lines 526-530]) for a combined 24 hours [0033] which occurs during the treatment process [0035]; Buckholtz et al also teach a treatment time of 4-14 hours [pg. 7, col. 2, claim 2], after which the vessel is opened for venting/cooling [0036]; thus the pH, which is maintained for 24 hours, overlaps the treatment time and the subsequent venting time thereby reading on remaining at saturation level during and after the incubation period); and 
ii. the viscosity of the reactor mixture is sufficiently low that the cooled reactor mixture is a pumpable liquid
(see Buckholtz  et al teaching discharging the treated sludge through a pump after the venting process and using slurry pumping equipment or liquid injection to apply the resulting sewage sludge [0037], thus the cooled mixture achieves a low enough viscosity to remain pumpable).
Regarding claim 2, the claimed process is substantially similar to claim 1 except for the inclusion of concurrently thermally treating the biosolids cake, mixing in the alkali and incubating the reactor mixture (step (b), i-iii).

Regarding claim 3, Buckholtz et al discloses a procedure for producing a liquid fertilizing product from a solid biosolids cake as claimed in claim 1, wherein the alkali is a solid
(Buckholtz et al discloses the alkali is caustic soda (NaOH) [0033] which is a solid as evidenced by Helmenstine).
Regarding claims 5-7, Buckholtz et al discloses a procedure for producing a liquid fertilizing product as claimed in claim 1, wherein the pH of the reactor mixture remains at a saturation level throughout the incubation period (claim 5), the cooling period (claim 6) and both the incubation period and the cooling period (claim 7)
(as discussed above, Buckholtz et al discloses raising and sustaining the pH of the reactor mixture to within a pH of 12 (as defined in instant specification as the saturation level [pg. 19, lines 526-530]) for a combined 24 hours [0033] which overlaps with the treatment time of 4-14 hours [pg. 7, claim 2] and subsequent venting of 14-32 hours [pg. 7, claim 4]; thus the reactor mixture remains at the saturation pH during the incubation period (treatment time) and cooling period (venting)).
Regarding claim 11, Buckholtz et al discloses a procedure for the production of a liquid fertilizing product as claimed in claim 1 from a solid biosolids cake that has been de-watered to a total biosolids content of 20% or more
(see Buckholtz et al teaching the reaction mixture is formed from treating dewatered sewage sludge containing 12-30% solids [0027, lines 10-12] and exemplifying 22% [Table 1, entry 11]; a prima facie case of obviousness exists where the claimed ranges touch or overlap with the prior art (see MPEP 2144.05)).
Regarding claim 12, Buckholtz et al discloses a procedure for the production of a liquid fertilizing product as claimed in claim 1, wherein the reaction temperature is less than 100 degrees centigrade
(see Buckholtz  et al teaching the temperature in the vessel (100) is about 50-120 °F, or equivalently 10-49 °C,  during the treatment [0030]; a prima facie case of obviousness exists where the claimed ranges touch or overlap with the prior art (see MPEP 2144.05))).
Regarding claim 13, Buckholtz et al discloses a procedure for the production of a liquid fertilizing product as claimed in claim 1, wherein the incubation period is 8 or more hours 
(Buckholtz et al teaches maintaining the reaction mixture in the closed vessel for about 4-14 hours [pg. 7, col. 2, claim 2] and exemplifying 14 hours [pg. 7, claim 11] which reads on incubation period).
Regarding claim 16, Buckholtz et al discloses a procedure for the production of a liquid fertilizing product as claimed in claim 1, wherein the viscosity of the reactor mixture is evaluated as a pumpable liquid,
(see Buckholtz et al teaching treated sludge is discharged via a pump and applied via slurry pumping equipment [0037]; thus although Buckholtz et al does not explicitly disclose the viscosity value, the mixture is necessarily a pumpable liquid).
Regarding claim 17, Buckholtz et al discloses a procedure for the production of a liquid fertilizing product as claimed in claim 16, wherein the viscosity of the reactor mixture is evaluated as a pumpable liquid periodically for periods of hours and days
see Buckholtz et al teaching the mixture is circulated and mixed via pumps within the closed vessel during the treatment process [0034-0035], which lasts from 4-14 hours [pg. 7, claim 2], and discharged via a pump [0037]; thus although Buckholtz et al does not explicitly disclose the mechanism for evaluating the mixture periodically, it would be obvious to do so in order to make sure the liquid can pass through the treatment process involving various pumps).
Regarding claim 19, Buckholtz et al disclose a procedure for the production of a liquid fertilizing product as claimed in claim 1, wherein the procedure is monitored and controlled by varying any of pH, temperature or viscosity
(Buckholtz et al exemplifies measuring pH periodically to control raising the pH to above 12 [0051]). 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Buckholtz et al (US 2007/0084804 A1) and in view of Nienow et al (US 6,395,516 B1) (2002).
Regarding claim 4, Buckholtz et al discloses a procedure for producing a liquid fertilizing product as claimed in claim 1, wherein the mixing and incubating steps do not include violent mechanical shearing of the process amount
(Buckholtz et al discloses mixing sludge with solids content great than 10% with a double augur/paddle mixer [0028, last sentence] augur/paddle type mixer and exemplifying a speed of 3 revolutions per minute (rpm) [0052];
although Buckholtz et al does not explicitly disclose the mixing speed does not result in a violent mechanical shearing, lacking a quantification of “violent mechanical shearing” as claimed, examiner interprets the mixing step to be at a low enough speed wherein cellular structures are not ruptured (see instant specification at [521-525]);
as such, Nienow et al discloses a similar process of alkaline lysis [claim 18] of organic material that includes efficient mixing without generating mechanical stresses sufficient to lead to fragmenting cellular structures [col. 3, lines 52-56] and exemplifies mixing speeds of 75-125 rpm  [col. 14, lines 50-51 and 56-59]; 
thus, it would be obvious to expect Buckholtz’s teaching of 3 rpm, which is lower than 75 rpm as taught by Nienow that  did not lead to cell rupture, is well below the limit of violent mechanical shearing).


Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Buckholtz et al (US 2007/0084804 A1) and in view of Christy et al (US 5,013,458) (1991) as evidenced by Kelly regarding claim 10 (US 2003/0201226 A1).
Regarding claims 8-9, Buckholtz et al discloses a procedure for the production of a liquid fertilizing product as claimed in claims 1, wherein the procedure comprises mixing water into the reactor mixture during or after the incubation period, or the cooling period, or both
(Buckholtz et al teaches water is present in the reaction mixture [0010, lines1-5], which would imply water is mixed in with the alkali treatment during the incubation period, but does not explicitly disclose which point of the process water is added into the mixture;
however, Christy teaches a similar treatment process of mixing dewatered sludge containing 10-60% solids [col. 3, lines 48-50] with an alkali hydroxide, within a closed chamber [col. 4, line 30], in order to elevate pH and temperature [col. 3, lines 56-58] wherein additional water can be added during the dwell time (equivalent to treatment time of Buckholtz and incubation period of the claimed invention) if insufficient amounts are present in the sludge [col. 5, lines 26-35] [col. 6, lines 63-66];
Christy et al and Buckholtz et al are analogous inventions in the field of alkaline treating dewatered sludge; therefore, it would have it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add water during the dwell/treatment time like that described in Christy et al in the process of Buckholtz et al; 
one of ordinary skill in the art would have been motivated to do so to ensure sufficient water is present for hydration reaction of the lime to occur, with the desired result of raising the heat and pH levels (Christy et al [col. 5, lines 12-15 and 25-35]).
Regarding claim 10, Buckholtz et al modified by Christy et al discloses a procedure for the production of a liquid fertilizing product as claimed in claim 8, wherein the addition of water is sufficient that the viscosity of cooled reactor mixture is pumpable 
(the combined teachings of Buckholtz et al and Christy et al disclose adding additional water to the mixture and Buckholtz et al teaches the vented/cooled mixture is discharged via a pump; 
further Kelley teaches a similar alkaline treatment of biosolids with 40% solids [0014, 0041] wherein hydrated lime is used to increase pH to about 12 for up to 24 hours for the cooled mixture [0016] and also evidences dilute slurries are easily pumped [0040];
thus, although not explicitly disclosed it would be obvious the vented mixture with added water would result in a viscosity to allow the cooled mixture to be pumped out of the vessel).

Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Buckholtz et al (US 2007/0084804 A1) in view of Christy et al (US 5,013,458) (1991), and further in view of Bolin et al (US 2011/0091953 A1).
Regarding claims 14-15, Buckholtz et al modified by Christy et al discloses a procedure for the production of a liquid fertilizing product as claimed in claim 8, but does not explicitly detail wherein the addition of water reduces the biosolids concentration by no more than 4% (claim 12) and 6% (claim 13).
	However, Buckholtz et al notes dilute mixtures are more difficult to process [0008, lines 8-11], often requiring longer mixing periods [0011]. Bolin et al also teaches adding enough water to reduce viscosity without but not too much that would dilute the solid content [0113] in a similar alkaline treatment of  organic material comprising biosolids [0003, 0008, 0019].
Thus one of ordinary skill in the art would understand the benefits of minimizing the solid content to ease processing while still maximizing fertilizing nutrient benefits due to the solids present in the biosolids (Buckholtz [0013] [0039, lines 5-8], thereby reading on not reducing biosolids content by more than 4% and 6%).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA GARLEY whose telephone number is (571)272-4674.  The examiner can normally be reached on Monday - Friday 8:00 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JENNIFER SMITH can be reached on 5712703599.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AMANDA GARLEY/Examiner, Art Unit 1731                                                                                                                                                                                                        




/JENNIFER A SMITH/Primary Patent Examiner, Art Unit 1731